Citation Nr: 0932075	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  97-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

[The issue of entitlement to compensation pursuant to 
38 U.S.C. § 1151 for additional disability of the left upper 
eyelid resulting from VA surgical treatment in December 1994, 
July 1995, and August 1995 will be addressed in a separate 
decision.]


REPRESENTATION

Appellant represented by:	AMVETS Legal Clinic



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to January 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO in Wilmington, 
Delaware.

The Board notes that the RO has not adjudicated the claim of 
entitlement to a TDIU.  However, in a letter dated in June 
2008, the RO informed the Veteran that the issue of 
entitlement to TDIU was "intrinsically linked" to the 
increased rating claim for PTSD.  Moreover, according to VA 
General Counsel, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim only if the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  
Consideration of TDIU in this case would necessarily involve 
consideration of only the service-connected PTSD, as there 
are no other service-connected disabilities.  Therefore, the 
Board concludes, based on the VA General Counsel Opinion 
referred to above, that it does have jurisdiction over the 
issue of entitlement to TDIU.  Moreover, in light of the 
Board's decision to grant a 100 percent rating for PTSD, thus 
rendering moot the TDIU claim, the Board finds that there is 
no prejudice to the Veteran in the Board's consideration of 
the claim without prior RO adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Although the Veteran requested a VA Central Office hearing on 
his July 2007 VA Form 9, and in a letter dated in August 
2008, in September 2008, he submitted a response form 
indicating that he did not wish to appear at a hearing, and 
that his case should be considered on the evidence of record.  
He has not subsequently requested a hearing. 

The Board notes that the Veteran notified the Board in June 
2009 that he was revoking the authority of the American 
Legion to serve as his representative.  He informed the Board 
that he was appointing a new representative.  In July 2009, 
the Board received a letter from the AMVETS Legal Clinic at 
the Chapman University School of Law indicating that they had 
been appointed as the Veteran's representative with respect 
to the PTSD increased rating claim, and that the Veteran had 
submitted a VA Form 22a or 21-22.  The Board recognizes the 
change in representatives.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Pertinent to the August 31, 2006 claim for increase, the 
Veteran's PTSD has been manifested by total occupational and 
social impairment.  

2.  There is no remaining question of law or fact to be 
decided on the issue of TDIU. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a disability rating of 100 percent for PTSD have 
been met since August 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  The claim for TDIU is moot.  38 U.S.C.A. §§ 511(a), 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.16(a), 20.101 
(2008).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for a total 
rating for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.   The claim for a TDIU is moot.

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The rating for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code 9411.  Under these 
criteria, a 70 percent rating is provided for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130 (2008).

The Board notes that, although not all of the symptoms for 
the 100 percent level are met, on VA examination in August 
2007, the Veteran was found by the examiner to have total 
occupational and social impairment due to PTSD signs and 
symptoms.  A similar finding was included in the report of 
examination in August 2006.  

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Therefore, where, as here, the type and degree of 
symptomatology is demonstrated, the specific symptoms noted 
in the rating schedule need not be present.  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that, for the period from 
the August 31, 2006 claim, the criteria for a disability 
rating of 100 percent for PTSD have been met.  38 C.F.R. 
§§ 4.3, 4.7, 4.126, 4.132, Diagnostic Code 9411.

The Board has reviewed the evidence up to one year prior to 
the date of receipt of the claim; however, it is not 
factually ascertainable during that period that the criteria 
for a 100 percent rating were met.  Specifically, there is no 
equivalent opinion to those provided in the August 2006 and 
August 2007 examination reports.  As the Board previously 
noted, the specific criteria for a 100 percent rating are not 
otherwise met.  Accordingly, the effective date for the 
increased 100 percent rating is August 31, 2006, the date the 
claim was received.  

B.  TDIU

In this case, the Veteran's claim for TDIU was inferred from 
the claim for an increased rating for PTSD, received August 
31, 2006.  This Board decision has granted a 100 percent 
schedular disability rating for service-connected PTSD from 
the date of claim.  Entitlement to the greater benefit 
(schedular 100 percent rating) has been granted.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  Because the 100 percent 
schedular disability rating for service-connected PTSD covers 
the entire period of claim for TDIU from August 31, 2006, 
there is no additional compensation benefit that remains 
regarding the claim for TDIU.  The 100 percent schedular 
disability rating for service-connected PTSD has rendered 
moot the issue of TDIU.  

The issue of a TDIU is moot because a TDIU requires that the 
schedular rating be less than total.  See 38 C.F.R. § 4.16(a) 
("[t]otal disability ratings for compensation may be 
assigned, where the schedular rating is less than total").  
A total rating has been granted for the entire period on 
appeal.  The Board's jurisdiction extends to "[a]ll 
questions of law and fact necessary to a decision by the 
[Secretary] under a law that affects the provision of 
benefits by the Secretary."  38 C.F.R. § 20.101(a); see also 
38 U.S.C.A. §§ 7104(a), 511(a).  Because the greater benefit 
has been granted (100 percent schedular disability rating), 
there remains no "question" of law or fact for the Board to 
decide on the issue of TDIU; accordingly, the TDIU issue will 
be dismissed.  See Waterhouse v. Principi, 3 Vet. App. 473 
(1992).  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), quoting Gardner v. 
Derwinski, 1 Vet. App. 584, 586-87 (1991).  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995).


ORDER

A disability rating of 100 percent for PTSD is granted, 
effective August 31, 2006.

The appeal for a TDIU has been rendered moot, and is 
dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


